— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lane, J.), rendered February 22, 1984, convicting him of burglary in the second degree, petit larceny and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Fiber, Kunzeman and Kooper, JJ., concur.